Appeal by defendant from a judgment of the Supreme Court, Kings County (Demakos, J.), rendered August 8, 1983, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment modified, on the law, by reducing defendant’s sentence from an indeterminate term of imprisonment of 10 *851to 25 years to an indeterminate term of imprisonment of 8 Vs to 25 years upon his conviction of manslaughter in the first degree. As so modified, judgment affirmed.
The People disproved defendant’s claim of justification beyond a reasonable doubt. We also find that the trial court’s refusal to permit defense counsel to cross-examine the victim’s widow concerning the victim’s alleged assaultive conduct towards her was a proper exercise of discretion inasmuch as there was no proof that defendant was aware of this conduct (see, People v Miller, 39 NY2d 543).
Defendant’s sentence of 10 to 25 years on his manslaughter conviction, a class B violent felony offense, was illegally imposed, however, and must be modified. Defendant was not found to be a predicate felon and, therefore, the minimum period of imprisonment imposed may not exceed one third of the maximum, unless the sentence is for conviction of a class B armed felony offense (Penal Law § 70.02 [1] [a]; [4]). Manslaughter in the first degree is not an armed felony offense since neither the possession nor the display of a deadly weapon is a statutory element thereof (see, Penal Law § 125.20; CPL 1.20 [41]; People v Gonzalez, 99 AD2d 1001).
Accordingly, since the record clearly indicates the trial court’s intention to impose a maximum sentence of 25 years on the manslaughter conviction, we hereby modify the judgment to impose a sentence of 8 Vs to 25 years. Thompson, J. P., Brown, Weinstein and Kunzeman, JJ., concur.